Citation Nr: 1204537	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral foot callus condition.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1951 to July 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran's claim has been before the Board previously on two separate occasions, in both June 2009 and May 2010.  On those occasions the Board remanded the Veteran's claim to allow the Appeals Management Center (AMC) to further assist the Veteran in the development of his claim.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2002 Board decision denied entitlement to service connection for a bilateral callous condition of the feet.  The Veteran did not appeal that determination and it is now final.  

2.  Evidence received since the January 2002 Board decision was previously considered by agency decision makers, is cumulative and redundant of evidence already of record, fails to address an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2002 Board decision, which denied entitlement to service connection for a bilateral callous condition of the feet, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§  3.104, 20.1100 (2011).

2.  The evidence received since January 2002 is not new and material, and the claim of entitlement to service connection for a bilateral callous condition of the feet is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the appellant's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the appellant dated March 2008 and August 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the appellant of the reasons for the prior denial of the claim of service connection and noting the evidence needed to substantiate the underlying claim of service connection.  The March 2008 letter satisfied this requirement. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the appellant and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the appellant in the adjudication of her appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the appellant's appeal.

The Veteran has filed to reopen his claim of entitlement to service connection for a bilateral callous condition of the feet based on the submission of new and material evidence.  

The Veteran first claimed entitlement to service connection for a bilateral callous condition of the feet in June 2000.  The RO denied entitlement to service connection in an August 2000 and September 2000 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in September 2000.  The RO issued a Statement of the Case (SOC) in October 2000, and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  In January 2002 the Board denied the Veteran's claim, finding that the Veteran's bilateral callous condition of the feet was not shown in service and that there was no evidence indicating any association between any current bilateral callous condition of the feet and the Veteran's period of service.  The Veteran was notified of that decision and did not appeal.   Accordingly, that decision in final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In January 2008 the Veteran filed a claim to reopen his claim of entitlement to service connection for a bilateral callous condition of the feet.  In a June 2008 rating decision the RO declined to reopen the Veteran's claim, finding that new and material evidence had not been submitted.  The Veteran submitted a Notice of Disagreement (NOD) in October 2008.  A Statement of the Case (SOC) was issued in January 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in February 2009.  The Veteran's claim was previously before the Board in both June 2009 and May 2010, on which occasions the claim was remanded for further development.  As the development requested in those remand has been completed to the extent possible, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

Regardless of how the RO ruled on the question of reopening, the Board, as the final fact finder within VA, initially must determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the January 2002 Board decision became final consists of various service records, internet articles, VA treatment records and written statements from the Veteran.  

The service records obtained consist of the Veteran's personnel records, which indicate that the Veteran served on the U.S.S. Ozbourn (DD-846).  The internet articles submitted by the Veteran also pertain to the U.S.S. Ozbourn.  These records do not pertain or note any in-service treatment for the Veteran's bilateral callous condition of the feet.  VA treatment records do show that the Veteran has been treated for a callous condition of the feet but do not in any way link this condition to the Veteran's service.  This evidence is new, in that it was not of record at the time of the January 2002 Board decision.  However, it is not material in that it does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating that claim.  

In several written statements the Veteran has argued that his bilateral callous condition of the feet began during service.  These statements, while credible for the purposes of reopening a claim, The Board finds that these statements merely repeat the Veteran's contention that his bilateral callous condition of the feet began in service, contentions which were fully considered in the Board January 2002 decision.  Cumulative or redundant evidence is not new and material.  

The Board has attempted to verify the Veteran's contentions regarding having been treated aboard on the U.S.S. Ozbourn for a bilateral callous condition of the feet, but none of the records obtain in connection with this attempts supports the Veteran's claim.  Moreover, given the Veteran's uncertainty as to the dates of treatment, the lack of information to sufficiently narrow this window, and the numerous attempts to obtain any such records, the Board finds that further attempts would be futile.  In this regard, the Board notes that the RO/AMC issued a Formal Finding of Unavailability pertaining to these records in March 2010.  

In sum, the Board finds that the evidence presented subsequent to the June 2002 Board decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's claim for entitlement to service connection for a bilateral callous condition of the feet.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for a bilateral callous condition of the feet is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


